Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.127 Filed 05/12/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


TIMOTHY SAMPSON #492307,                                    Case No. 2:19-cv-176

                     Plaintiff,                             Hon. Hala Y. Jarbou
                                                            U.S. District Judge
        v.


CARLA DAVIS,

                     Defendant.
                                    /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        State prisoner Timothy Sampson initiated this civil rights action on September

9, 2019 by filing a verified complaint. (ECF No. 1.) The only defendant in this case is

Corrections Officer (CO) Clara Davis. Sampson alleges that, on July 21, 2019, CO

Davis issued him a false Class I misconduct ticket in retaliation for his threat to file

a grievance against her.      Sampson alleges that these events took place at the

Chippewa Correctional Facility (URF).

        This report and recommendation (R&R) addresses CO Davis’s motion for

summary judgment and supporting brief. (ECF Nos. 18, 19.) Davis argues that

Sampson failed to properly exhaust his administrative remedies before he filed his

claim against her. Documents supplied by Davis confirm that Sampson did not

pursue a grievance through Step III of the Michigan Department of Corrections

(MDOC) grievance process at a time relevant to this complaint. (ECF No. 19-3

                                           1
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.128 Filed 05/12/21 Page 2 of 9




(MDOC Prisoner Step III Grievance Report).) That bit of information does not put

an end to the issue here. In his verified complaint, Sampson attested that the MDOC

failed to provide him a hearing where he could argue that the misconduct ticket was

retaliatory. (ECF No. 1, PageID.6.) To address this issue, CO Davis asserts that, in

situations where a misconduct hearing is not provided, prisoners are required to file

a grievance to properly exhaust the issue. (ECF No. 19, PageID.87-88.)

         Sampson has not responded to Davis’s motion for summary judgment.

         After reviewing the pleadings and associated documents, the undersigned

concludes that there is a genuine issue of fact as to whether Sampson could have

properly exhausted administrative remedies before filing the claim in this case. The

record before the Court indicates that Sampson actually might have exhausted his

administrative remedies.    Accordingly, the undersigned respectfully recommends

that the Court deny CO Davis’s motion for summary judgment. However, based upon

the facts of this case, the undersigned notes that this issue may best be decided in an

evidentiary hearing pursuant to Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015).

   II.      Summary of Plaintiff’s Allegations

         On July 21, 2019, Sampson was in URF’s small common yard when CO Davis

allegedly stopped him to harass him. (ECF No. 1, PageID.6.) During this interaction,

Sampson told CO Davis that he would file a grievance against her for abuse of her

authority. (Id.) In response, CO Davis said that Sampson would regret threatening

her with filing a grievance if he were to repeat it. (Id.) Sampson says that later that

day, CO Davis had another prisoner write her a letter, posing as Sampson, seeking



                                          2
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.129 Filed 05/12/21 Page 3 of 9




to bribe her. (Id., PageID.6-7.) Sampson says that CO Davis then issued him a false

Class I misconduct ticket based upon bribery.

    III.     Summary Judgment Standard

          Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury[1] or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

    IV.      Exhaustion of Administrative Remedies

          A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be


1     Disputed issues of fact regarding exhaustion under the Prison Litigation
Reform Act may be decided in a bench trial and need not be submitted to a jury. Lee,
789 F.3d at 678.

                                            3
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.130 Filed 05/12/21 Page 4 of 9




sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   In rare circumstances, an administrative remedy will be considered

unavailable where officers are unable or consistently unwilling to provide relief,



                                            4
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.131 Filed 05/12/21 Page 5 of 9




where the exhaustion procedures may provide relief, but no ordinary prisoner can

navigate it, or “where prison administrators thwart inmates from taking advantage

of   a    grievance   [or   other   administrative]   process   through   machination,

misrepresentation, or intimidation.” Ross v. Blake, 578 U.S. ___, 136 S.Ct. 1850,

1859-60 (2016).

         “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.

         The most common procedure through which a prisoner in MDOC custody

exhausts his administrative remedies is the grievance procedure set forth in

Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on July

9, 2007, superseded on March 18, 2019. (ECF No. 19-2.) Where grievance procedures

are not available because the issue presented is non-grievable, exhaustion of prison

grievance procedures is not required. It is well-established that a prisoner “cannot



                                            5
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.132 Filed 05/12/21 Page 6 of 9




be required to exhaust administrative remedies regarding non-grievable issues.”

Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004). However, where other

administrative remedies are available, the prisoner is required to exhaust those

available remedies prior to filing a federal lawsuit.

   V.        Analysis

        For the following reasons, the undersigned concludes that there is a genuine

issue of fact as to whether Sampson could have exhausted his claim against CO Davis

or did so.

        As noted in the introduction, documents supplied by CO Davis confirm that

Sampson did not pursue a grievance through Step III of the MDOC grievance process

at a time relevant to this complaint.      (ECF No. 19-3 (MDOC Prisoner Step III

Grievance Report).) Sampson’s complaint offers an explanation for this shortcoming.

A portion of his complaint is shown below.




(ECF No. 1, PageID.6.)

        In her motion for summary judgment, CO Davis does not challenge Sampson’s

statement that he was not provided a misconduct hearing. (ECF No. 19, PageID.87-

88.) Instead, CO Davis contends that in the absence of a hearing on the misconduct


                                           6
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.133 Filed 05/12/21 Page 7 of 9




ticket, Sampson should have pursued his complaint through the grievance process.

(Id. (citing Ali v. Simmons, Case No. 1:19-cv-126, 2020 WL 6597562, at *5 (W.D. Mich.

May 5, 2020) (“If Plaintiff was not afforded a [misconduct] hearing, he could have

filed a grievance”), report and recommendation adopted in part, Case No. 1:19-cv-126,

2020 WL 5626921 (W.D. Mich. Sept. 21, 2020).

      CO Davis’s reliance on the quote from Ali is misplaced because it is dicta and

because it conflicts with the Sixth Circuit’s rule on exhausting claims based on

misconduct tickets.

      The Sixth Circuit holds that “Michigan’s rules provide that the only avenue for

challenging such [misconduct] reports is a hearing.” Siggers v. Campbell, 652 F.3d

681, 694 (6th Cir. 2011). Neither the Sixth Circuit nor this Court has established a

requirement that a prisoner must exhaust his or her claim via a grievance when the

prisoner is denied an opportunity to have hearing on a misconduct report.

      In addition, CO Davis has failed to provide any evidence that would show that

Sampson received a misconduct hearing and failed to raise the issue of retaliation.

In fact, Davis’s motion raises more questions than it answers. If Sampson were

charged with a Class I misconduct, he would be entitled to a hearing. See MDOC

Policy Directive (PD) 03.03.105, ¶ AA (effective April 9, 2012).2 A prisoner charged

with a Class II misconduct is entitled to a hearing unless he or she waive the hearing




2      This PD is available at
https://www.michigan.gov/documents/corrections/0303105_382060_7.pdf (last
visited May 11, 2021).
                                          7
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.134 Filed 05/12/21 Page 8 of 9




and pleads guilty in writing. Id., ¶ OO. The same rule applies to Class III misconduct

tickets. Id., ¶ ZZ.

      The only evidence in the record addressing whether Sampson received a

hearing is Sampson’s verified complaint, where Sampson swore that he did not. (ECF

No. 1, PageID.6.) Defendant CO Davis simply does not explain what happened with

the misconduct ticket. The Court is left guessing (1) whether a ticket was written

against Sampson, (2) what class it was, (3) whether he had a hearing, and (4) if he

did not have a hearing, why not? Therefore, the undersigned concludes that there is

a genuine issue as to whether Sampson could have properly exhausted his claim.

      The undersigned notes that Sampson might have exhausted his claim. In his

verified complaint, Sampson attested that he was effectively exonerated.         (Id.,

PageID.7.) As shown in the excerpt below, Sampson failed to elaborate as to what

facts were outside of CO Davis’s control and whether the denial of a hearing was a

result of a reviewing officer finding in Sampson’s favor regarding the misconduct

report.




(ECF No. 1, PageID.7.) If a reviewing officer denied Sampson a hearing because the

officer ruled in his favor, then Sampson probably did exhaust his claim. Under
                                          8
Case 2:19-cv-00176-HYJ-MV ECF No. 20, PageID.135 Filed 05/12/21 Page 9 of 9




Siggers, 652 F.3d at 694, Sampson would have needed to utilize the hearing system

to raise the retaliation issue. But if a reviewing officer ruled in Sampson’s favor

before a hearing, then Sampson might have exhausted his claim – albeit

unknowingly.      To address this issue, the parties would have to explain what

happened with the ticket and why. The record is, however, insufficiently developed

for the undersigned to conclude that a hearing officer reviewed the misconduct report

and ruled in Sampson’s favor.

         For foregoing reasons, the undersigned concludes that there is a genuine issue

of fact. The genuine issue of fact, in this case, may best be decided during an

evidentiary hearing pursuant to Lee, 789 F.3d at 678.

   VI.      Recommendation

         The undersigned respectfully recommends that this Court deny CO Davis’s

motion for summary judgment. If the Court accepts this recommendation, the First

Amendment retaliation claim will remain.




Dated: May 12, 2021                                   /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U. S. MAGISTRATE JUDGE



                                NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).

                                            9
